Citation Nr: 0012626	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for nasal 
polyposis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active duty from April 1974 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal was previously remanded by the Board in July 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From May 1, 1994, through May 17, 1994, the veteran's 
nasal polyposis caused marked interference with breathing 
space.  

3.  From May 18, 1994, the service-connected nasal polyposis 
has not caused marked interference with breathing space or 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  From May 1, 1994, through May 17, 1994, the criteria for 
a 10 percent evaluation for nasal polyposis have been meet.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, (1999) (38 C.F.R. Part 4, Diagnostic Codes 
6502, 6820 prior to October 7, 1996).  

2.  From May 18, 1994, the criteria for a compensable 
evaluation for nasal polyposis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, Part 4, Diagnostic Codes 6502, 6820 (1999) (38 C.F.R. 
Part 4, Diagnostic Codes 6502, 6820 prior to October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R. Part 4.  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the rating 
criteria for evaluating diseases of the nose and lungs were 
changed, effective October 7, 1996.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, the new rating criteria do not 
have retroactive application prior to October 7, 1996.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the Board has evaluated the veteran's service-connected nasal 
polyposis under the old criteria both prior to and from 
October 7, 1996, and under the new criteria as well from 
October 7, 1996.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Prior to October 7, 1996, Diagnostic Code 6820 provided that 
new benign growths of any specified part of the respiratory 
system would be rated based on interference with respiration, 
using an applicable respiratory analogy.  Diagnostic Code 
6502, in effect prior to October 7, 1996, provided that 
deflection of the septum with only slight symptoms warranted 
a noncompensable evaluation.  With marked interference with 
breathing, a 10 percent evaluation was warranted.  Subsequent 
to October 7, 1996, Diagnostic Code 6820 provides that benign 
neoplasms of any specified part of the respiratory system 
will be evaluated using an appropriate respiratory analogy.  
Diagnostic Code 6502, effective October 7, 1996, provides 
that deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  

The record reflects that the veteran's last day of active 
service was April 30, 1994.  Service connection for nasal 
polyposis was established effective May 1, 1994.  On May 17, 
1994, the veteran underwent a surgical procedure to relieve 
his nasal polyposis.  

The report of a July 1994 VA nose examination reflects the 
veteran's history of nasal polyps and the May 1994 surgery.  
The veteran complained of some nasal congestion and 
intermittent shortness of breath with exercise.  On 
examination, no nasal polyps were visualized.  The diagnoses 
included history of nasal polyposis.  

During a September 1996 hearing, the veteran testified that 
he had not had any pain since nasal surgery.  He indicated 
that he could breathe a lot better since the surgery.  His 
spouse testified that, prior to the surgery, he had snored, 
with cessation of snoring following the surgery.  She 
indicated that his snoring was coming back.  

The report of a December 1998 VA nose examination reflects 
that the veteran reported multiple symptoms to the examiner.  
Examination revealed no evidence of nasal polyposis.  The 
assessment included no evidence of recurrent nasal polyposis 
and history and findings that were consistent with allergic 
rhinitis.  

With consideration that the veteran underwent surgery for 
removal of his nasal polyposis on May 17, 1994, the Board 
concludes that it is at least as likely as not that, from the 
time of his discharge from service until May 17, 1994, his 
nasal polyposis resulted in marked interference with 
breathing space.  Therefore, for the period from May 1, 1994, 
through May 17, 1994, a 10 percent evaluation is warranted 
under Diagnostic Codes 6820, 6502, in effect prior to October 
7, 1996.  Following the May 17, 1994, surgery, the competent 
medical evidence of record is unanimous in its finding that 
the veteran does not have recurrent nasal polyposis.  
Further, it is also unanimous in not associating any symptoms 
with the veteran's service-connected nasal polyposis.  While 
the veteran and his spouse may describe symptoms the veteran 
experiences, such as snoring, they are not qualified, as lay 
persons, to establish an etiology for his snoring or 
associate his snoring with any specific disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
any competent medical evidence that indicates that subsequent 
to May 17, 1994, that the veteran's service-connected nasal 
polyposis resulted in interference with breathing space or 
obstruction of the nasal passage to any extent, and competent 
medical evidence that indicates that there is no recurrence 
of nasal polyposis and does not associate any symptoms with 
nasal polyposis, a preponderance of the evidence is against a 
compensable evaluation for nasal polyposis from May 18, 1994, 
under either the criteria in effect prior to or from October 
7, 1996.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating of 10 percent from May 1, 1994, through 
May 17, 1994, is granted for nasal polyposis, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

A compensable evaluation from May 18, 1994, for nasal 
polyposis is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

